DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 7/16/2020 is acknowledged.  Claims 3-19 have been amended.  Claims 20-21 and 23-49 have been canceled. Claims 1-19 and  22 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and species election of  human papillomavirus, the sequences of SEQ ID NOS: 2, 5 and 6  in the reply filed on  1/14/2022 is acknowledged. Claims 1-3, 5-19 read on the elected invention.  Claims 4 and 22 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 7/16/2020.  The Figure 2A and Figure 2B are objected to because the figures lacks proper labeling/legends in the drawing to support the description recited in the specification. New corrected drawing(s) in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the 

Specification
The disclosure is objected to because of the following informalities:
(a)	The disclosure is objected at paragraph [0010] and [0046] because the designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure at paragraphs [0010] and [0046] to recite --SEQ ID NOS:-- instead of “SEQ ID NOs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims  3-5, 7, 9, 19 are indefinite and confusing at the recitation of “a variant having at least 90% sequence identity to any of the foregoing” because the metes and 
(b)	Claim 5 is indefinite because it appears to be reductant to the claim 3 as both clams are dependent from the claim 1.  It is suggested amending one of the claims such that the limitations are not identical or cancel one of the claims.
(c)	Claim 8 is indefinite at the recitation of “129 polymerase” because it unclear if this is a typo or if Applicant is making reference to something entirely different.  It is suggested to amend the limitation to recite ---phi29 polymerase--- as commonly known in the art or clarify Applicant’s intent.

Claim Interpretation
8.	The claims are drawn to “a kit for detection of a pathogen polynucleotide in a biological sample comprising: (a) a reaction vessel comprising: (1) a padlock probe comprising a 5' end complementary to a first section of the pathogen polynucleotide and a 3' end complementary to a second section of the pathogen polynucleotide, wherein the first section and second section of the pathogen polynucleotide sequence are located adjacent to each other; (2) a ligase that anneals the 5' and 3' ends of the padlock probe together to form a circular padlock probe; (3) a primer comprising a polynucleotide complementary to a portion of the padlock probe; (4) a polymerase; and (5) a reporter probe; (b) a reaction buffer that supports polynucleotide ligation and polymerization; and (c) a test strip” (claim 1).   
wherein the first section and second section of the pathogen polynucleotide sequence are located adjacent to each other describes the target regions targeted by the product (padlock probe) of the kit.  MPEP 2115 states  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation.

 Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 1, 6, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al {Church, used interchangeably herein} (US 20140349288, November 27, 2014) in view of Bodnar et al (US 20170335382, effective filing date November 2014).         
	Regarding claim 1, Church (Para. [0069] "Kit") comprising: (a) a reaction vessel comprising: (1) a padlock probe comprising a 5' end complementary to a first section of a polynucleotide and a 3' end complementary to a second section of the polynucleotide, wherein the first section and second section of the polynucleotide sequence are located adjacent to each other; and (b) a reaction buffer (Para. [0069] "Kit* refers to any delivery system for delivering materials or reagents for carrying out a method of the invention. In the context of assays, such delivery systems include systems that allow for the storage, transport, or delivery of reaction reagents (e.g., probes, enzymes, etc. in the appropriate containers) and/or supporting materials (e.g., buffers, written instructions for performing the assay etc.) from one location to another. For example, kits include one or more enclosures (e.g., boxes) containing the relevant reaction reagents and/or supporting materials for assays of the invention; Para. [0008], [0009] padlock probes; Para. [0038] 

	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Church to include(1) (a padlock probe for the intended purpose of detecting pathogen nucleotide(s); (2) a ligase that anneals the 5’ and 3' ends of the padlock probe together to form a circular padlock probe; (3) a primer comprising a polynucleotide complementary to a portion of the padlock probe; (4) a polymerase; and (5) a reporter probe in (a), since Church provides general conditions of the claims, such as e.g., a kit at (Para. [0069]). Likewise, Paras. [0054]-[0055] Samples or specimens containing target polynucleotides, such as fragments of genomic DNA, may come from a wide variety of sources for use with the present invention ... Typically, these sample preparation operations will include such manipulations as extraction of intracellular material, e.g., nucleic acids from whole cell samples, viruses and the like.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Church to include support for polynucleotide ligation and polymerization in (b), given the general conditions as taught by Church.  Designing a reaction buffer that supports polynucleotide ligation and polymerization would involved only routine skill in the art given the teachings of the prior art. The ordinary artisan would have been motivated to do for the benefit of 
	Regarding claim 6, Church teaches wherein the ligase is T4 DNA ligase ([0032] and [0108]).
	Regarding claim 8, Church teaches wherein the polymerase is Bst polymerase or Phi29 polymerase [0009].
	Regarding claim 11, Church teaches wherein the reporter probe is conjugated to a microparticle ([0086], [0087], [0094]).   Bodnar further teaches gold nanoparticles conjugated to analyte [0047] and [0075].
	Regarding claim 12, Bodnar et al teach nanoparticles which are inherently smaller than one micrometer [0047], [0048] and [075]) and commonly known in the art to be about 1 to 100 nanometers in size. 
	Regarding claim 13, Church teaches wherein the microparticle is magnetic bead ([0046], [0086] and [0111]).
	 Church does not teach a device wherein the device may comprise of a variety of filter types ([0057] but does not teach wherein device or kit comprise of a test strip.
	In a general teaching, Bodnar teaches a kit for nucleic acid detection and amplification that is inexpensive, requires minimal to no sample preparation and requires minimal instrumentation [0006].  Bodnar teaches a kit comprising one or more vessels, or a cartridge comprising compartments, comprising any of the primers and probes described therein, the kit comprising reaction mixture comprising: a thermostable polymerase, mixture of dNTPs, a lateral flow device for detecting product of an isothermal reaction [0010].   Bodnar teaches wherein the kit may comprises primers ([0032], probes prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the kit of Church with the teaching of Bodnar to develop various kits using various detection methods including a test strip based assay that is inexpensive, requires minimal sample preparation, and requires minimal instrumentation as suggested by Bodnar [0006]. 
 
13.	Claims 2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Bodnar as previous applied to the claims 1, 6, 8, 11-13 above and further in view of Tariyal et al (Tariyal, used interchangeably herein) (US 20160324506, effective filing date August 2014).  
	Regarding claim 2, Church in view of Bodnar teach a kit for detection of a pathogen polynucleotide in a biological sample as previously applied above. Church in view of Bodnar teach a reaction vessel, reaction and test strip as previously applied above.  

	Regarding claims 2 and 17-18, Tariyal teaches a kit for sample diagnostic assay for screening for human papillomaviruses (HPV) (abstract, [0013], [0270], [0272]) for gonorrhea or chlamydia [0140], and wherein said kit comprises a test strip [0135] – [0137], wherein said test strip comprise of a paper, wherein the pore size of the paper comprises of about 10 microns [0109], [0118]). Tariyal teaches wherein the paper is coated with chitosan ([0142].  Tariyal teach that the kit provides for simple and convenient diagnostics and analysis of cervicovaginal fluid samples for pathogens (abstract and [0023], [0024]). 
	It would have prima facie obviousness to one of ordinary skill in the art at the time  of the effective filing date of the claimed invention to have been motivated to modify the kit of Church in view of Bodnar to encompass the teachings and kit of Tariyal for the benefit of developing various simple and convenient diagnostics means which targets cervicovaginal pathogens.
 
14.	Claims 1, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Bodnar as previous applied to the claims 1, 6, 8, 11-13 above and further in view of Landegren (US 20160369321 (citation noted herein, US equivalent to WO 2014076214, May 2014).
	Regarding claims 10, 14-16, Church in view of Bodnar teach a kit for detection of a pathogen polynucleotide in a biological sample as previously discussed above.    Church et al in view of Bodnar do not expressly teach wherein the reporter probe comprises a 
	Landegren et al teach probes for use in detecting a target analyte in a sample, wherein the target analyte may comprise of a virus (see abstract and [0008]) and an oligonucleotides akin to padlock probes ([0005] and [0014], See also [0025] which teaches RCA templates, such as padlock probes), the probe does not result in the amplification or replication of all or part of the target nucleic acid molecule. The probe provides both the circular template (RCA template) and primer for RCA (and in some embodiments, a ligation template to template the ligation of a circularizable RCA template). Accordingly, the sequence of the RCA product generated by the probe of the invention may be entirely distinct from the sequence of the target nucleic acid molecule. This may be particularly useful in multiplex embodiments. For instance, where it is desirable to detect two or more target nucleic acid molecules in a sample that comprise very similar sequences (e.g. single nucleotide polymorphisms, SNPs, such as in viral genome sequence variants), the part of the probes that interacts with the targets will be very similar, but the part of the probes that template the RCA may be distinct, thereby allowing signals generated from similar targets to be distinguished easily. Landegren teaches wherein a probe nucleic acid that specifically binds to a sequence found in the amplification product (i.e. a reporter domain sequence), where the probe nucleic acid may be labelled with a directly or indirectly detectable label. In some embodiments, the probes are directed to a sequence (reporter domain sequence, i.e. a sequence that is identical 
	Regarding the buffers of the claims 14-16, Landegren teaches various reaction buffers for use in the amplification-based reaction.  Landegren teaches the following: [0248] A suitable ligase and any reagents that are necessary and/or desirable may be combined with the reaction mixture and maintained under conditions sufficient for ligation of the hybridized oligonucleotides to occur, e.g. ligation of the RCA template via the probe ligation template, ligation of one or more of the target complementary domains templated by the target nucleic acid molecule. In a representative embodiment, the ligation reaction mixture includes 50 mM Tris pH7.5, 10 mM MgCl.sub.2, 10 mM DTT, 1 mM ATP, 25 mg/ml BSA, 0.25 units/ml RNase inhibitor, and T4 DNA ligase at 0.125 units/ml. In yet another representative embodiment, 2.125 mM magnesium ion, 0.2 units/ml RNase inhibitor; and 0.125 units/ml DNA ligase are employed.  
[0252] In addition to the above nucleic acid components, the reaction mixture produced in the subject methods typically includes a polymerase, e.g. phi29 DNA polymerase and other components required for a DNA polymerase reaction as described below. The desired polymerase activity may be provided by one or more distinct polymerase enzymes. In some embodiment the polymerase has exonuclease activity, e.g. 5' and/or 3' exonuclease activity. 
	At paragraphs [0263] - [0264], Landegren et al teach [0263] In addition to the above components, the reaction mixture produced in the subject methods typically includes a polymerase and deoxyribonucleoside triphosphates (dNTPs). The desired polymerase M, usually from about 20 to 1000 M.  [0264] The reaction mixture prepared in this detection step of the subject methods may further include an aqueous buffer medium that includes a source of monovalent ions, a source of divalent cations and a buffering agent. Any convenient source of monovalent ions, such as KNH4Cl, ammonium sulphate, and the like may be employed. The divalent cation may be magnesium, manganese, zinc and the like, where the cation will typically be magnesium. Any convenient source of magnesium cation may be employed, including MgCl2, Mg-acetate, and the like. The amount of Mg.2+ present in the buffer may range from 0.5 to 10 mM, although higher or lower amounts may be used and may depend on the type of reaction. For instance, for PCR the amount of Mg2+ present in the buffer may be about 1.5 mM, whereas for RCA, the amount of Mg2+ present in the buffer may about 10 mM. Representative buffering agents or salts that may be present in the buffer include Tris, Tricine, HEPES, MOPS and the like, where the amount of buffering agent will typically range from about 5 to 150 mM, usually from about 10 to 100 mM, and more usually from about 20 to 50 mM, where in certain preferred embodiments the buffering agent will be present in an amount sufficient to provide a pH ranging from about 6.0 to 9.5, where most preferred is pH 7.3 at 72.degree. C. Other agents which may be present in the buffer medium include chelating agents, such as EDTA, EGTA and the like. Landegren teach ethanol inclusion for washing of solid support ([0319], [0327] and [0343].

	Regarding claims 11-13, Landegren teaches detection using reporter probes and solid support, wherein said solid support may comprise of a spherical bead ([0273] – [0279]).  The reference teaches wherein the beads may comprise of a magnetic or non-magnetic bead and may be on the order of diameter 1 or 2 micrometers in size.  Landegren teaches that magnetic beads are advantageous to aid in manipulation and separation [0281].
	It would have been prima facie obvious at the time of the effective filing date of the clamed invention to have been motivated to have modified the kit of Church in view of Bodnar to encompass the reagents such as reporter probe domains identical to RCA/padlock probe template sequences for the benefits of multiplex embodiments or where two or more target nucleic acid molecules in a sample comprise very similar sequences (e.g. such as in viral genome sequence variants), the part of the probes that interacts with the targets will be very similar, but the part of the probes that template the RCA may be distinct, thereby allowing signals generated from similar targets to be distinguished easily as taught by Landegren (see citation above).  The ordinary artisan would have been motivated to incorporate a combination of buffers as taught by Landegren into the kit of Church in view of Landegren for the obvious benefit of carrying out amplification-based reaction efficiently as suggested by Landegren. Finally, the ordinary artisan would have been motivated to incorporate spherical magnetic beads as taught by Landegren into the kit of Church in view of Bodnar for the benefit of manipulation prima facie obvious in the absence of secondary consideration.   

15.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Bodnar as previously applied to the claims 1, 6, 8, 11-13 above and further in view of Wang et al (CN102703606, July 23, 2014).
	Regarding claims 3 and 4, Church in view of Bodnar teach a kit for detecting a pathogen polynucleotide in a biological sample as previously discussed above.  The combination of the cited prior art does not expressly teach wherein the padlock probe comprise a polynucleotide selected from SEQ ID NO: 3 or a variant having at least 90% sequence identity to the sequence of SEQ ID NO: 3 
	Wang et al provides a general teaching of oligonucleotide probe for detecting human papillomavirus type 16, wherein said sequence is 100% identical to the sequence of SEQ ID NO: 3. Wang et al teach wherein the sequence is a human papilloma virus-16 E6 gene SNP (12(G/A))-specific probe, SEQ  ID NO:1 (See abstract and page 4 which reference SEQ ID NO: 1) for detection of specific polymorphism of HPV associated with cervical cancer (abstract).
     Human papillomavirus type 16.
XX
CC PN   CN102703606-A.
XX
CC PD   03-OCT-2012.
XX
CC PF   16-MAY-2012; 2012CN-10152151.
XX
PR   16-MAY-2012; 2012CN-10152151.
XX
CC PA   (UYAF-) UNIV AFFILIATED GYNAECOLOGY&OBSTETRICS.
CC PA   (WANG/) WANG X.
XX
CC PI   Ding T,  Wang X;
XX
DR   WPI; 2013-A74974/09.
XX
CC PT   Solid phase chip useful for HR-HPV E6/E7 gene SNP detection, comprises 
CC PT   solid phase carrier and detecting probe, which is fixed on upper portion 

XX
CC PS   Claim 1; SEQ ID NO 1; 35pp; Chinese.
XX
CC   The present invention relates to a solid phase dna chip, useful for 
CC   detecting a single nucleotide polymorphism (SNP) in a high risk-human 
CC   papilloma virus (HR-HPV) E6/E7 gene. The method comprises a solid phase 
CC   carrier and a detecting probe, which is fixed on the upper portion of the
CC   solid phase carrier, where one gene of the HR-HPV E6/E7 gene comprises 
CC   more than one mutated SNP sites, each SNP mutation site is designed with 
CC   several detection probe sequences, and one gene of the HR-HPV E6/E7 gene 
CC   comprises one or more detection probes. The invention further discloses: 
CC   (1) a SNP detection probe of HR-HPV E6/E7 gene, where the probe sequence 
CC   is selected from SEQ ID 1 to 225 and HPV is selected from different HPV 
CC   genotypes; and (2) a SNP detection kit for HR-HPV E6/E7 gene comprising 
CC   HR-HPV sample containing lysis solution, fluorescence of multiplex PCR 
CC   reaction liquid and solid phase chip. The solid phase dna chip is useful 
CC   for HR-HPV E6/E7 gene SNP detection and diagnosing a cervical cancer. The
CC   solid phase chip is rapid and provides high-throughput screening. 
CC   Sequences SEQ ID 1 to 225 (BAJ34712-BAJ34936) are HPV E6/E7 genes-
CC   specific probes, used in dna chip and kit of the invention for detecting 
CC   specific SNP or disease mutations for diagnosing cervical cancer. These 
CC   probe sequences comprises a SNP.
XX
SQ   Sequence 21 BP; 10 A; 5 C; 4 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 12;  DB 46;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;

Claimed SEQ ID NO: 3          1 TCTTTTGGTGCA 12
                                ||||||||||||
Wang SEQ ID NO: 1            12 TCTTTTGGTGCA 1
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the pathogen kit of Church in view of Bodnar et al to encompass padlock probes encompassing the sequence such as taught by Wang et al. for the obvious benefit of providing specific detection of HPV polymorphism associated with cervical cancer as suggested by Wang.
16.	Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Bodnar as previously applied above the claims 1, 6, 8, 11-13 above  and further in view of Koch et al (US 201000047773, 02/2010).
	Regarding claim 7, Church in view of Bodnar teach a kit for detecting a pathogen polynucleotide in a biological sample as 
	Koch et al provide provides oligonucleotides and method for efficient detection of target nucleic acid using rolling circle replication (abstract).  Koch et al teach slicer padlock probes, wherein one of said probe comprise a sequence substantially identical to the sequence of SEQ ID NO: 6 (see SEQ ID NO: 11) and substantially identical to the sequence of SEQ ID NO: 5 (see SEQ ID NO: 9). 
Koch et al teach that the different provides may be used for the detection of nucleic acids both in solution, in situ and in array based assays ([0191]). The reference teach at paragraph [0192], Detecting nucleic acid molecules by target primed rolling circle replication has the advantage of strong signal amplification and a localized signal due to the target primed feature of the reaction.  Koch et al teach that the method is useful for detection of target nucleic acid obtained from virus (claim 126) that may be associated with a disease, e.g., cancer ([0126] and [0128]). 

US-11-911-527B-9
; Sequence 9, Application US/11911527B
; Publication No. US20100047773A1
; GENERAL INFORMATION
;  APPLICANT: Koch, Jorn
;  APPLICANT:Lohmann, Jakob Schwalbe
;  APPLICANT:Stougaard, Magnus
;  TITLE OF INVENTION: Novel circle probes and their use in the identification of biomolecules
;  FILE REFERENCE: 3268C/104
;  CURRENT APPLICATION NUMBER: US/11/911,527B
;  CURRENT FILING DATE: 2009-10-26
;  PRIOR APPLICATION NUMBER: PCT/DK2006/050011
;  PRIOR FILING DATE: 2006-04-10
;  PRIOR APPLICATION NUMBER: DK PA 2005/00522
;  PRIOR FILING DATE: 2005-04-12
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.3

;  LENGTH: 112
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Slicer-padlock probe
US-11-911-527B-9

  Query Match             100.0%;  Score 26;  DB 31;  Length 112;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claimed SEQ ID NO: 5             1 TTTATTTCCTCAATGCTGCTGCTGTA 26
                                   ||||||||||||||||||||||||||
Koch et al SEQ ID NO: 9         21 TTTATTTCCTCAATGCTGCTGCTGTA 46



S-11-911-527B-11/c
; Sequence 11, Application US/11911527B
; Publication No. US20100047773A1
; GENERAL INFORMATION
;  APPLICANT: Koch, Jorn
;  APPLICANT:Lohmann, Jakob Schwalbe
;  APPLICANT:Stougaard, Magnus
;  TITLE OF INVENTION: Novel circle probes and their use in the identification of biomolecules
;  FILE REFERENCE: 3268C/104
;  CURRENT APPLICATION NUMBER: US/11/911,527B
;  CURRENT FILING DATE: 2009-10-26
;  PRIOR APPLICATION NUMBER: PCT/DK2006/050011
;  PRIOR FILING DATE: 2006-04-10
;  PRIOR APPLICATION NUMBER: DK PA 2005/00522
;  PRIOR FILING DATE: 2005-04-12
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 11
;  LENGTH: 111
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Slicer-padlock probe
US-11-911-527B-11

  Query Match             100.0%;  Score 20;  DB 31;  Length 111;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claimed SEQ ID NO: 6             1 AGCAGCAGCATTGAGGAAAT 20
                                   ||||||||||||||||||||
Koch et al SEQ ID NO: 11        43 AGCAGCAGCATTGAGGAAAT 24

It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modify the pathogen kit of Church in view of Bodnar et al to encompass padlock probes encompassing the sequence such as taught by Koch et al. for the obvious benefit of providing strong signal amplification and a localized signal due to the target primed .
17.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church in view of Bodnar as previously applied above for the claims 1, 6, 8, 11-13 above in view of Wang et al (CN102703606, July 23, 2014) and further in view of Koch et al (US 201000047773, 02/2010).
	Regarding claim 19, Church in view of Bodnar teach a kit for detecting a pathogen polynucleotide in a biological sample as previously applied above.  The combination of the cited prior art do not expressly teach wherein the padlock probe comprise a polynucleotide selected comprising the sequence of SEQ ID NO: 3 or a variant having at least 90% sequence identity to the sequence of SEQ ID NO: 6 or a reporter sequence corresponding to sequence of SEQ ID NO: 5. 
	Wang et al provides a general teaching of oligonucleotide probe for detecting human papillomavirus type 16, wherein said sequence is 100% identical to the sequence of SEQ ID NO: 3. Wang et al teach wherein the sequence is a human papilloma virus-16 E6 gene SNP (12(G/A))-specific probe, SEQ ID NO:1 (See abstract and page 4 which reference SEQ ID NO: 1) for detection of specific polymorphism of HPV associated with cervical cancer (abstract).
     Human papillomavirus type 16.
XX
CC PN   CN102703606-A.
XX
CC PD   03-OCT-2012.
XX
CC PF   16-MAY-2012; 2012CN-10152151.
XX
PR   16-MAY-2012; 2012CN-10152151.
XX
CC PA   (UYAF-) UNIV AFFILIATED GYNAECOLOGY&OBSTETRICS.
CC PA   (WANG/) WANG X.
XX

XX
DR   WPI; 2013-A74974/09.
XX
CC PT   Solid phase chip useful for HR-HPV E6/E7 gene SNP detection, comprises 
CC PT   solid phase carrier and detecting probe, which is fixed on upper portion 
CC PT   of solid phase carrier.
XX
CC PS   Claim 1; SEQ ID NO 1; 35pp; Chinese.
XX
CC   The present invention relates to a solid phase dna chip, useful for 
CC   detecting a single nucleotide polymorphism (SNP) in a high risk-human 
CC   papilloma virus (HR-HPV) E6/E7 gene. The method comprises a solid phase 
CC   carrier and a detecting probe, which is fixed on the upper portion of the
CC   solid phase carrier, where one gene of the HR-HPV E6/E7 gene comprises 
CC   more than one mutated SNP sites, each SNP mutation site is designed with 
CC   several detection probe sequences, and one gene of the HR-HPV E6/E7 gene 
CC   comprises one or more detection probes. The invention further discloses: 
CC   (1) a SNP detection probe of HR-HPV E6/E7 gene, where the probe sequence 
CC   is selected from SEQ ID 1 to 225 and HPV is selected from different HPV 
CC   genotypes; and (2) a SNP detection kit for HR-HPV E6/E7 gene comprising 
CC   HR-HPV sample containing lysis solution, fluorescence of multiplex PCR 
CC   reaction liquid and solid phase chip. The solid phase dna chip is useful 
CC   for HR-HPV E6/E7 gene SNP detection and diagnosing a cervical cancer. The
CC   solid phase chip is rapid and provides high-throughput screening. 
CC   Sequences SEQ ID 1 to 225 (BAJ34712-BAJ34936) are HPV E6/E7 genes-
CC   specific probes, used in dna chip and kit of the invention for detecting 
CC   specific SNP or disease mutations for diagnosing cervical cancer. These 
CC   probe sequences comprises a SNP.
XX
SQ   Sequence 21 BP; 10 A; 5 C; 4 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 12;  DB 46;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;

Claimed SEQ ID NO: 3          1 TCTTTTGGTGCA 12
                                ||||||||||||
Wang SEQ ID NO: 1            12 TCTTTTGGTGCA 1

Koch et al provide provides oligonucleotides and method for efficient detection of target nucleic acid using rolling circle replication (abstract).  Koch et al teach slicer padlock probes, wherein one of said probe comprise a sequence substantially identical to the sequence of SEQ ID NO: 6 (see SEQ ID NO: 11) and substantially identical to the sequence of SEQ ID NO: 5 (see SEQ ID NO: 9). 
Koch et al teach that the different provides may be used for the detection of nucleic acids both in solution, in situ and in array based assays ([0191]). The reference teach at paragraph [0192], Detecting nucleic acid molecules by target primed rolling circle 

US-11-911-527B-9
; Sequence 9, Application US/11911527B
; Publication No. US20100047773A1
; GENERAL INFORMATION
;  APPLICANT: Koch, Jorn
;  APPLICANT:Lohmann, Jakob Schwalbe
;  APPLICANT:Stougaard, Magnus
;  TITLE OF INVENTION: Novel circle probes and their use in the identification of biomolecules
;  FILE REFERENCE: 3268C/104
;  CURRENT APPLICATION NUMBER: US/11/911,527B
;  CURRENT FILING DATE: 2009-10-26
;  PRIOR APPLICATION NUMBER: PCT/DK2006/050011
;  PRIOR FILING DATE: 2006-04-10
;  PRIOR APPLICATION NUMBER: DK PA 2005/00522
;  PRIOR FILING DATE: 2005-04-12
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 9
;  LENGTH: 112
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Slicer-padlock probe
US-11-911-527B-9

  Query Match             100.0%;  Score 26;  DB 31;  Length 112;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claimed SEQ ID NO: 5             1 TTTATTTCCTCAATGCTGCTGCTGTA 26
                                   ||||||||||||||||||||||||||
Koch et al SEQ ID NO: 9         21 TTTATTTCCTCAATGCTGCTGCTGTA 46



S-11-911-527B-11/c
; Sequence 11, Application US/11911527B
; Publication No. US20100047773A1
; GENERAL INFORMATION
;  APPLICANT: Koch, Jorn
;  APPLICANT:Lohmann, Jakob Schwalbe
;  APPLICANT:Stougaard, Magnus
;  TITLE OF INVENTION: Novel circle probes and their use in the identification of biomolecules
;  FILE REFERENCE: 3268C/104
;  CURRENT APPLICATION NUMBER: US/11/911,527B
;  CURRENT FILING DATE: 2009-10-26
;  PRIOR APPLICATION NUMBER: PCT/DK2006/050011
;  PRIOR FILING DATE: 2006-04-10
;  PRIOR APPLICATION NUMBER: DK PA 2005/00522
;  PRIOR FILING DATE: 2005-04-12
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 11
;  LENGTH: 111
;  TYPE: DNA

;  FEATURE:
;  OTHER INFORMATION: Slicer-padlock probe
US-11-911-527B-11

  Query Match             100.0%;  Score 20;  DB 31;  Length 111;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Claimed SEQ ID NO: 6             1 AGCAGCAGCATTGAGGAAAT 20
                                   ||||||||||||||||||||
Koch et al SEQ ID NO: 11        43 AGCAGCAGCATTGAGGAAAT 24


It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the pathogen detection kit of Church et al in view of Bodnar to encompass padlock probes encompassing the sequence such as taught by Wang et al.and additional oligonucleotides as taught by Koch et al with a reasonable expectation of success for the obvious benefit of providing specific detection of HPV polymorphism associated with cervical cancer as suggested by Wang with increased signal amplification and a localized signal due to the target primed feature of the reaction as suggested by Koch et al.
Conclusion
18.	No claims are allowed.  However, the claims 5 and 9 have not been rejected under prior art because no prior art was found teaching or suggesting the sequences of SEQ ID NO: 2, 8, 14 or 20 or a functional variant of the sequences of SEQ ID NOS: 2, 8, 14 or 20 having at least 90% sequence identity. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637